Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 10, 1995, convicting defendant, after a jury trial, of robbery in the second degree, sexual abuse in the first degree (three counts), criminal possession of a weapon in the fourth degree, and unlawful imprisonment in the second degree, and sentencing him, as a persistent violent felony offender, to four concurrent terms of 25 years to life concurrent with two prison terms of 1 year, respectively, unanimously affirmed.
The challenged portions of the People’s summation were fair comment. The prosecutor was permitted to respond vigorously to defendant’s remarks regarding the complainant’s veracity (People v Galloway, 54 NY2d 396; People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.